Citation Nr: 1535599	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-13 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for psychoneurosis, gastrointestinal disturbance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1943 to April 1946. 

This matter came before the Board of Veterans' Appeal (Board) on appeal from a
July 2006 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Cleveland, Ohio. 

The matter was previously before the Board in July 2010 at which time the Board
denied the benefits sought on appeal. The Veteran appealed the Board's July 2010
decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2011, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision
and remand the case for readjudication in compliance with directives specified.  The Court issued an order in April 2011 granting the Joint Motion, and returned the
case to the Board. 

In September 2011, July 2012, February 2013, September 2013, April 2014, and December 2014, the Board remanded this matter for additional development which has been completed, and the case has been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).





FINDINGS OF FACT

Throughout the rating period on appeal, the appellant's psychoneurosis, gastrointestinal disturbance, was manifested as moderate symptoms of frequent episodes of bowel disturbance with abdominal distress, without vomiting, circulatory disturbance after meals, hypoglycemic reactions, diarrhea or constipation; the appellant had intact cognitive functioning without symptoms of a DSM-IV psychiatric disorder.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for psychoneurosis, gastrointestinal disturbance have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.114, 4.130, Diagnostic Codes 7319, 9410 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Stegall Considerations

As noted above, the Board previously remanded this claim numerous times for further development, most recently in December 2014, for further records and a further VA examination with an opinion.  This development was undertaken, and these claims were readjudicated in a June 2015 SSOC. Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in July 2006, September 2013, March 2015, as well as the multiple prior remands, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, and service treatment records, as well as service personnel records, are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA examination in May 2015, with opinions, discussed in detail below.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

A DRO or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c) (2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, as noted above, an initial July 2010 Board decision was vacated, because it was felt that adequate notice had not been given to the Veteran at the hearing by the Veterans Law Judge.  The Veteran was given numerous opportunities to attend a further hearing, and did not do so.  As such, the Board finds that no further duty is owed to the Veteran in this regard.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those issues being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2015).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The appellant's service-connected psychoneurosis, gastrointestinal disturbance, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9410, for other and unspecified neurosis, and 38 C.F.R. § 4.114, Diagnostic Code 7319, for irritable colon syndrome. 

The Board notes that there is not a diagnostic code specifically for psychoneurosis, gastrointestinal disturbance.  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27 (2015).  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Under Diagnostic Code 9410, the VA Schedule rating formula for mental disorders reads in pertinent part as follows: 

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

10 percent - Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

0 percent - A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

Under Diagnostic Code 7319, a noncompensable rating is assignable for mild irritable colon syndrome; disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assignable for moderate irritable colon syndrome; frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation is assignable for severe irritable colon syndrome; diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress. 
 
Analysis 

The appellant contends that he is entitled to an evaluation in excess of 10 percent for psychoneurosis, gastrointestinal disturbance.  For the reasons that follow, the Board concludes that a higher evaluation is not warranted. 

In a statement received in May 2006, the appellant requested an increased evaluation for service-connected psychoneurosis, gastrointestinal disturbance.  As the appellant's claim was received by VA in May 2006, the rating period on appeal is from May 2005, one year prior to the date of receipt of the increased rating claim. 38 C.F.R. § 3.400(o) (2) (2015).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability. 

The appellant's private treatment records and VA treatment records do not indicate that he has received any psychiatric treatment.  An April 2008 psychological VA examination found that the appellant did not meet DSM-IV diagnostic criteria for any psychiatric disorder and that he had intact cognitive functioning.  The VA examination report reflects that during the VA examination, the appellant was responsive and cooperative.  His eye contact was good; rate and tone of voice were within normal limits.  His speech was relevant and coherent suggesting an absence of thought disorder and there was no evidence of current suicidal or homicidal ideas or psychotic disturbance.  The appellant understood directions and was consistent in his efforts. 

Based on the April 2008 VA examination report and the absence of evidence of symptoms of a psychiatric condition, the Board finds that the appellant is not entitled to a compensable evaluation for psychoneurosis, gastrointestinal disturbance, under Diagnostic Code 9410.  There is no evidence that the appellant has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress, or symptoms controlled by continuous medication, as a result of his service-connected disability.  In fact, the April 2008 VA examiner found that the appellant did not meet the DSM-IV diagnostic criteria for any psychiatric disorder and had intact cognitive functioning. 

The appellant's medical records reflect that the appellant has received treatment for gastrointestinal problems.  Treatment records from Fostoria Community Hospital reflect that the appellant has been treated for gastrointestinal bleeding and diverticula.  November 2006 and December 2006 treatment records reflect that the appellant was admitted to Fostoria Community Hospital with lower gastrointestinal bleeding, probably from sigmoid diverticula.  A March 2007 private treatment record indicated that there were air fluid levels noted within the right mid abdomen, which may represent a very mild or early localized ileus.  An April 2007 Fostoria Community Hospital treatment record indicates that the appellant was admitted to the hospital for lower gastrointestinal bleed with diverticulitis in March 2007.  An April 2007 private treatment record from J.B., M.D., reflects that the appellant most likely had diverticular disease.  In an April 2007 letter, P.K., M.D., noted that the appellant had not had any further bleeding and that he did not believe surgery was indicated. 

The appellant was seen for a further VA examination in November 2007.  The VA examination report noted that the appellant was hospitalized twice for diverticulitis and related blood loss, the last time in February 2007.  The appellant reported that he had not vomited since February 2007.  Before that he vomited every month for many years.  The appellant reported having a three day episode of hematemesis and melena in January/February of 2007.  The appellant did not have circulatory disturbance after meals, hypoglycemic reactions, diarrhea or constipation.  He also had no current episodes of colic, distention, nausea, and/or vomiting.  The appellant reported that these had been daily occurrences prior to February 2007.  The November 2007 VA examination report indicated that the appellant had a normal abdominal exam.  There was no known ulcer disease, recent weight gain or loss, signs of anemia, or pain or tenderness.  The VA examination report noted that the appellant had diverticulosis and digestive disorder by history. 

April 2009 VA treatment records show ongoing treatment for irritable bowel syndrome.

A statement from the Veteran's wife dated June 2011 indicated that she witnessed the Veteran having problems with sudden onset of vomiting attacks periodically.
  
The Veteran was evaluated in August 2011 at a private hospital for complaints of rectal bleeding.  He was admitted for treatment of rectal bleeding secondary to internal hemorrhoids.  The Veteran specifically reported no abdominal pain, nausea, or vomiting.

The Veteran had a VA examination in September 2011.  At that time, he reported no problems with nausea or vomiting.  Direct examination showed no gastrointestinal complaints, and the examination was normal.  The examiner found that the Veteran's service connected condition was not related to the Veteran's recent diagnoses of hiatal hernia, GERD, diverticulitis, or irritable bowel syndrome.  In support of this statement the examiner indicated that he would have expected more of a temporal relationship with regard to these conditions if they were aggravated by his service connected psychoneurosis, but there are no medical records to support this claim.

An August 2012 VA examination report is of record.  It indicates that the Veteran's claims file was reviewed, and the examiner noted the Veteran's service history of problems with nausea and vomiting in service, and his problems in 2002, 2006, and 2007, with GI bleeding due to diverticulosis.  The examiner noted that the Veteran's current diagnoses, to include irritable bowel syndrome, a hiatal hernia, GERD, and diverticulosis, were not related to his service connected condition.  In this regard, the examiner noted that none of these conditions was shown in service or for many years after service.  A 1987 X-ray report specifically showed no evidence of a hiatal hernia  Further, the examiner indicated that none of these conditions cause, or are aggravated by, a psychoneurosis, gastrointestinal disturbance, as most of these conditions deal with the colon, and the service connected condition starts with the stomach; further, none of these other conditions are related to nausea or vomiting.  The examiner found no current gastrointestinal condition either related to service, or related to, or aggravated by, the Veteran's service connected condition.

A May 2013 treatment record noted that the Veteran's diagnoses of GERD and IBS were well controlled.

A May 2013 compensation and pension note was reviewed.  The Veteran's in service hospitalizations for a "nervous stomach" were noted.  His last hospitalizations for a nervous stomach appear to be in 1983 and 1984.  The examiner reviewed the medical evidence of record, and noted that the Veteran was discharged from the hospital in June 2002 for low GI blood loss.  The Veteran reported no specific abdominal pain or hematemesis.  A colonoscopy was performed which did suggest that this bleeding was due to diverticuli.  His barium enema did suggest marked diverticuli throughout the colon.  The examiner opined that it was less likely than not that any of the conditions that the Veteran was hospitalized for in 2002 were related to, or aggravated by, the Veteran's service connected psychoneurosis, gastrointestinal disturbance.  In support of that opinion, the examiner indicated that the Veteran was clearly seen for lower GI bleeding secondary to diverticula, and there was no mention of vomiting or emesis that was intractable.  The examiner noted that diverticulosis was very common, and diverticulitis occurred when there was infection and inflammation in one or more diverticula.  This condition does not cause the symptoms the Veteran had while in service.  Further, the examiner indicated that this condition was not aggravated by the Veteran's service connected condition, as nausea and vomiting are related to the stomach and not the large intestine.

The examiner also noted the Veteran was hospitalized in June 2006 with complaints of vague chest discomfort, nausea, inappropriate fatigue, and dizziness.  He indicated he had no nausea or vomiting.  The examiner indicated that this hospitalization was also not related to the Veteran's service connected disability, as there was no mention of vomiting or emesis that was intractable.

The examiner further noted that the Veteran was seen in November 2006, for lower GI bleeding thought to be due to diverticular sigmoid.  The Veteran reported crampy abdominal pain and bright red blood from the rectum.  He reported no vomiting, nausea, or change in bowel habits.  The examiner said that this condition was not related to, or aggravated by, the Veteran's service connected disability.  The examiner noted that diverticulosis is very common, and diverticulitis occurs when there is infection and inflammation in one or more diverticula.  This condition does not cause the symptoms the Veteran had while in service.  Further, the examiner indicated that this condition was not aggravated by the Veteran's service connected condition, as nausea and vomiting are related to the stomach and not the large intestine.  The examiner also noted that a March 2007 hospitalization, during which the Veteran underwent a colonoscopy that revealed diverticular and one polyp, was also not related to service, for the same reasons.

Also noted was the Veteran's June 2010 admission with complaints of fairly persistent emesis, starting 30 minutes after his son started, and both of them having eaten the same meal.  The examiner indicated that he did not find this symptomatology related to service, as it appeared to be related to food the Veteran ate, and the vomiting was not prolonged.

Finally, this examiner noted the Veteran's August 2011 treatment record, which indicated that he was seen with bright red bleeding from his rectum that that started shortly prior to his ER visit.  The examiner again indicated that this appeared to be related to his diverticula, which as noted above, the examiner found not related to service.

A November 2013 compensation and pension note was reviewed.  In that note, it indicates that the Veteran was contacted and requested to schedule an appointment, which the Veteran declined due to his health.  Records were reviewed and it was noted that the Veteran was evaluated by primary care in May 2013, and he had no new issues with regard to any gastrointestinal complaints, and it also indicated that his GERD and IBS were well controlled.  Therefore, the examiner said there was no new evidence to evaluate, and his last opinion from May 2013 was still valid.

A May 2015 compensation and pension note was reviewed.  The Veteran's prior treatment was noted, including his August 2011 private hospitalization.  The examiner opined that the Veteran's 2011 lower gastrointestinal bleeding due to internal hemorrhoids was less likely than not related to or aggravated by any service connected condition, to include the Veteran's service connected gastrointestinal disturbance.  In support of this opinion, the examiner stated that there was no mention of vomiting or emesis that was intractable during that hospitalization.  The examiner said that the symptoms the Veteran experienced in service, specifically, nausea and vomiting, would not be caused by internal hemorrhoids, nor would such symptomatology cause internal hemorrhoids.  As such, the examiner stated that this symptomatology would not be related to the Veteran's service connected condition.

Considering all evidence of record, the Board finds an increased rating is not warranted for the Veteran's service connected condition.  As noted above, there is no evidence for a current finding of any psychiatric condition for which an increased rating could be warranted.  Further, the medical evidence of record does not demonstrate that the appellant is entitled to an evaluation in excess of 10 percent under Diagnostic Code 7319.  A 30 percent evaluation requires severe symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The Veteran has had multiple diagnoses, such as GERD, a hiatal hernia, irritable bowel disorder, and diverticulitis, however, physicians have consistently found that these conditions are not related to, to include as aggravated by, the Veteran's service connected condition, and no evidence has been found linking these conditions to service.

The Board has considered whether another rating code is 'more appropriate' than the Diagnostic Codes used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  There is no evidence the appellant has symptoms which would warrant a rating in excess of 10 percent for ulcer, gastritis, or ulcerative colitis under Diagnostic Codes 7327, 7304, or 7232 respectively. Diagnostic Code 7327 for diverticulitis provides that it should be rated as for irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending on the predominant disability picture.  Diagnostic Code 9410 is appropriate for the appellant's psychoneurosis because it pertains specifically to other and unspecified neurosis.  In any event, with the exception of eating disorders, all mental disorders, including neurosis, are evaluated under the same criteria in the rating schedule.  Therefore, evaluating under another Diagnostic Code would not produce a different result.  In any event, the appellant has not requested that another Diagnostic Code should be used. Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Codes 7319 and 9410 and is not entitled to a higher evaluation under another Diagnostic Code. 

The appellant and his wife submitted statements concerning the appellant's disability in October 2006.  His wife stated that the appellant has had a lot of indigestion with pain and heartburn in the last four years. She stated that he had trouble sleeping many nights, and that he had not been hospitalized for vomiting lately.  The appellant stated that his Prilosec dosage has been increased from one to two a day since going to the VA clinic.  While the appellant and his wife are competent to report the symptoms he experiences, and the Board finds them credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation. 

After a careful review of the record the Board can find no evidence to support a finding that the appellant's disability was more or less severe during the appeal period.  Although the appellant was hospitalized for lower gastrointestinal bleeding in December 2006 and March 2007, the evidence for the entire period is otherwise roughly consistent and does not identify any symptoms which would allow for the assignment of a disability rating in excess of 10 percent.  The Board finds that the clinical evidence of record regarding the increased rating claim does not show distinct time periods exhibiting symptoms warranting staged evaluations.  Hart, 21 Vet. App. at 509-10. 

The Board has also considered whether a referral for an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral). 

The schedular evaluation for the appellant's psychoneurosis, gastrointestinal disturbance, is not inadequate.  The appellant has not reported significant treatment, hospitalization or symptoms unaccounted for by the ratings schedule.  There is no evidence of the effect of this disability on employment.  As a result, it does not appear that the appellant has an "exceptional or unusual" disability.  He does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  Therefore, the available schedular evaluations for that service-connected disability are adequate. Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App. at 115. 

In conclusion, the currently assigned 10 percent rating for psychoneurosis, gastrointestinal disturbance, appropriately reflects the appellant's disability picture and a higher evaluation is not warranted. The April 2008 VA examination report reflected that the appellant did not meet DSM-IV diagnostic criteria for any psychiatric disorder and had intact cognitive functioning.  The November 2007 VA examination report noted that although the appellant had diverticulosis and digestive disorder by history, he had a normal abdominal exam.  The appellant stated that he had not had episodes of colic, distention, nausea, and/or vomiting from February 2007.  None of the Veteran's subsequent examinations show Therefore, the Board finds that the appellant's psychoneurosis, gastrointestinal disability has manifestations warranting no more than a moderate evaluation under Diagnostic Code 7319, for frequent episodes of bowel disturbance with abdominal distress, which would warrant a 10 percent evaluation, the evaluation the Veteran currently has.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rice Consideration

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, there is no evidence this disability renders him unable to work, nor does it appear that the Veteran has made any such claim.  Therefore, the Board does not find consideration of a TDIU rating to be necessary.



ORDER

Entitlement to an evaluation in excess of 10 percent for psychoneurosis, gastrointestinal disturbance, is denied.




____________________________________________
J. K. Barone
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


